Title: To Thomas Jefferson from Pierre Samuel Du Pont de Nemours, 4 October 1802
From: Nemours, Pierre Samuel Du Pont de
To: Jefferson, Thomas


          
            Monsieur Le Président
            Paris 4 Octobre 1802.
          
          Notre Négociation n’a pas eu autant de succès que je l’aurais désiré. Cependant je suis loin de la croire en aussi mauvaise position qu’elle me semble le paraitre à Mr. le chancelier Livingston, qui s’ennuie de ne recevoir pas de réponses positives par écrit, car les verbales sont bonnes.
          Il ne peut y avoir aucun doute que vos Traités avec l’Espagne relativement aux limites des deux Etats, et au Commerce ainsi qu’à la Navigation du Mississipi, ne soient respectés, confirmés, renouvellés.
          Il est certain que c’est l’interêt de la France que le Commerce des Etats Unis jouisse de tous ses droits et même de toute faveur à la Nouvelle Orléans; et que les Administrateurs qu’on y envoie sont pénêtrés de cette vérité; paraissent disposés à en faire la règle de leur conduite.
          Il n’y a aucun doute non plus que si le fait, très peu vraisemblable, que les Anglais eussent êté plus favorisés à St. Domingue que les Américains était vrai, ce ne fût contre les intentions les plus fortement prononcées du Gouvernement de France, qui donne à cet égard comme en tout autre point de commerce la plus absolue préférence aux Américains sur les Anglais.
          Quant à la Nouvelle Orléans et aux Florides, il me parait qu’on veut avoir pris possession avant d’entrer en aucune Négociation. Mais, après que ce préalable sera rempli, rien n’annonce le refus de négocier.
          S’il me convenait de donner conseil aux deux Puissances à cet égard, attaché comme je le suis à l’une et à l’autre par toutes sortes de devoirs, et croyant avoir bien calculé leurs interets respectifs, je proposerais ce que vous trouverez sur l’autre Page.
          Article 1er.
          “La France cédera aux Etats Unis la Nouvelle Orléans et les deux Florides, sous la condition que les Français et leurs Bâtimens y pourront exercer le Commerce aussi librement que les Citoyens et les Bâtimens des Etats unis, et sans y payer aucuns droits.”
          Art. 2.
          “Les Etats Unis s’engagent à ne faire participer aucune autre Nation à ces avantages, qui sont une condition spéciale de la cession, et à maintenir sur le Commerce des autres Nations dans cette acquisition nouvelle, qui n’a pu être embrassée par les stipulations d’aucun Traité antérieur, les principes et la perception des Tarifs établis dans les douanes américaines.”
          Art. 3.
          “La France se réserve formellement tous les autres territoires dépendant de la Louisiane et qui sont situés à la Rive droite du Mississipi.
          “La Navigation du Fleuve sera libre et commune aux deux Nations.”
          Art. 4
          “Les Etats Unis payeront à la France, pour prix de la cession mentionnée en l’article premier, Six millions de dollars.”
          Si vous voulez aller jusques là, quelles que puissent être les dispositions actuelles et l’effet des préventions, que je crois mal fondées, qui ont êté prises à St. Domingue, où l’on a cru votre Nation plus favorable aux Noirs qu’aux Blancs, je ne desespere pas du succès. Et il vaut certainement mieux que le danger de rejetter votre Peuple, si justement fier de son indépendance, sous les griffes du léopard britannique, et de vous rendre les instrumens de la puissance ou des vengeances de vos anciens oppresseurs qui ne seront jamais pour vous que des amis faux, trompeurs et dédaigneux.
          Vous voyez, Monsieur le Président, que je vous parle avec la liberté d’un homme que vous honorez de votre amitié.—Elle m’est infiniment chere. C’est par des services réels que je voudrais en mériter la continuation.
          J’ai pensé à celui de faire à Paris les payemens des rentes que les Etats unis peuvent devoir à des Français, comme à un moyen de hausser encore votre crédit et d’annoncer une bienveillance, un esprit de communication et de rapports que je crois propre à favoriser vos négociations.
          Mon Fils vous expliquera sur ce point toutes mes idées. Je n’en aurai aucune qui ne tende à l’avantage réciproque des deux Nations; Et ce que je puis y trouver de personnellement agréable ou utile n’est pas une objection pour votre cœur.
          Permettez moi de réclamer toutes vos bontés pour La Fayette réduit à douze cent dollars de rente, et en devant Soixante et quinze mille, dont Soizante mille dans les Etats unis pour lesquels il en dépensé plus de cent cinquante mille de sa cidevant fortune.
          En payant ses dettes, ils ne s’acquitteront pas de la moitié des avances que lui coute leur liberté, et ils ne verseront presque aucun argent que dans leur Pays, sur leurs propres citoyens.
          Je vous salue avec un tendre et profond respect
          
            Du Pont (De Nemours)
          
         
          EDITORS’ TRANSLATION
          
            Mister President,
            Paris, 4 Oct. 1802
          
          Our negotiations have not been as successful as I would have wished. However, I am far from believing them in as bad a place as Chancellor Livingston appears to think, who is irritated at not receiving positive replies in writing, since the verbal ones are good.
          There can be no doubt that your treaties with Spain, concerning the boundaries of the two states, commerce, and navigation on the Mississippi, will be respected, confirmed, and renewed.
          It is certainly in France’s interest for the commerce of the United States to enjoy every right and even every favor in New Orleans, and for the officials we send there to be convinced of this truth and disposed to act accordingly.
          Nor is there any doubt that if it were true (however improbable) that the English were more favored in Saint-Domingue than the Americans, this was contrary to the most strongly articulated intentions of the French government, which, in this as in all other business matters, gives absolute preference to the Americans over the English.
          As for New Orleans and the Floridas, there seems to be a desire to take possession before undertaking negotiations. But after this is accomplished, there is no obstacle to our negotiating.
          If it were appropriate for me to advise the two powers on this matter, being attached to both by many kinds of duties, and believing that I have carefully weighed their respective interests, I would propose what you will find on the next page.
          Article 1
          “France will cede New Orleans and the two Floridas to the United States, on condition that the French and their vessels be allowed to conduct their business as freely as the citizens and vessels of the United States, and without paying any duties.”
          Article 2
          “The United States pledges not to allow any other nation to benefit from these advantages, which are a special condition of the cession, and to continue to apply the principles and tariffs established by American customs to the commerce of other nations in this new acquisition—which could not be included in the agreements of any previous treaty.”
          Article 3
          “France explicitly reserves possession of all other territory dependent upon Louisiana, situated on the right bank of the Mississippi. Navigation on the river will be free, and shared by both nations.”
          
          Article 4
          “The United States will pay France six million dollars for the cession mentioned in Article 1.”
          If you are willing to go this far, despite the present situation and the effect of the prejudices—which are unfounded in my opinion—engendered by the Saint-Domingue affair, where it was believed that your nation favored blacks over whites, I do not despair of success. And it is certainly better than the danger of casting your people, so justly proud of their independence, back under the claws of the British leopard and making yourselves instruments of the power or vengeance of your former oppressors, who will never be other than false, deceitful, and disdainful friends for you.
          You see that I address you, Mister President, with the freedom of a man you honor with your friendship. It is infinitely dear to me. I wish to deserve its continuation through genuine service.
          Specifically, I have thought of making payments in Paris to Frenchmen who are owed money by the United States, as a way of enhancing your credit and signaling your good will and the spirit of exchange which I think will be susceptible to favoring your negotiations.
          My son will explain all my ideas about this to you. I have none which do not seek the reciprocal advantage of both nations. What I find personally agreeable and useful in them is not an objection in your eyes.
          Allow me to impose upon your kindness on behalf of Lafayette, who has been reduced to twelve hundred dollars income and owes seventy-five thousand, including sixty thousand in the United States—a country for which he spent more than a hundred and fifty thousand dollars of his own fortune. By paying his debts, the United States will reimburse less than half the amount its liberty cost him, and will spend almost all the money in its own country, on its own citizens.
          I send you my affectionate wishes and deepest regards.
          
            Du Pont (De Nemours)
          
        